Citation Nr: 0028496	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for hearing loss 
with tinnitus.  

2.  Entitlement to a higher initial rating for radiation 
retinopathy of the right eye.  

3.  Entitlement to a higher rating for organic brain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

Historically, in a January 1997 rating decision, the RO 
granted compensation under the provisions of 
38 U.S.C.A. § 1151 for radiation retinopathy of the right 
eye, hearing loss and tinnitus and organic brain syndrome.  
The veteran was assigned a 10 percent rating for his right 
eye disability, a noncompensable rating for his hearing loss, 
and a 10 percent rating for organic brain syndrome. 

In the October 1999 VA rating decision, the RO increased the 
disability rating for organic brain syndrome from 10 percent 
to 30 percent, effective March 18, 1998; granted compensation 
benefits under 38 U.S.C.A. § 1151 for bilateral nerve palsy 
effective March 18, 1996; and increased the disability rating 
for radiation retinopathy of the left eye from 10 percent to 
20 percent, effective June 11, 1998, and 30 percent from May 
28, 1999.  By the same rating decision, the RO denied 
compensation benefits under 38 U.S.C.A. § 1151 for restricted 
fields of vision, bilaterally, and for defective vision of 
the left eye.  Also, the disability rating for tinnitus was 
increased from noncompensable to 10 percent for persistent 
tinnitus due to concussion.  

In addition, I note that the veteran's representative in 
February 2000 raised a claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  This matter is referred to the RO for 
appropriate action.  

With respect to cases involving initial disability ratings, I 
note that in Fenderson v. West, 12 Vet. App. 119 (1999) the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issues in the same manner as did the RO in Fenderson.  Rather 
it identified the issues as:  "Evaluation of radiation 
retinopathy of the right eye currently evaluated as 10 
percent disabling" and "Evaluation of organic brain 
syndrome currently evaluated as 10 percent disabling."  The 
veteran's substantive appeal was filed in a timely manner, 
and it is clear from the record that he is seeking higher 
ratings for his service-connected disabilities.  Accordingly, 
there is no need to remand for clarification of the issue on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran was initially assigned a noncompensable 
rating for hearing loss and tinnitus in a January 1997 rating 
decision.  

3.  The veteran was notified of that determination by a 
letter dated in February 1997 and a statement of the case was 
issued in August 1997 following the receipt of his notice of 
disagreement in July 1997.  

4.  The veteran's VA Form 9, filed in November 12, 1997, did 
not make reference to a hearing loss with tinnitus.  

5.  The veteran was informed by an March 14, 2000, letter 
that the issue of adequacy of his substantive appeal with 
respect to the issue of entitlement to higher disability 
ratings for hearing loss and tinnitus was being considered by 
the Board; the veteran and his representative were afforded a 
period of 60 days to respond.  

6.  Radiation retinopathy of the right eye was productive of 
visual acuity ranging from 20/70 to 20/100 prior to June 11, 
1998 and from 20/400 prior to May 28, 1999; the veteran 
currently is legally blind.  

7.  Organic brain syndrome results in no more than mild 
impairment of social and industrial activities.  

8.  Mental status evaluation has revealed depression, a flat 
affect, subjective complaints of memory loss, progressive 
problems with concentration, energy and sleepiness.  

9.  The veteran has not demonstrated speech disturbance, 
panic attacks, difficulty understanding complex commands, 
objective evidence of memory loss, impairment of judgment, 
impairment of abstract thinking, mood disturbance difficulty 
with establishing or maintaining effective relationships  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim of entitlement to higher 
disability ratings for defective hearing and tinnitus.  
38 U.S.C.A. § 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.202, 20.203 (1999).  

2.  The criteria for a higher evaluation for radiation 
retinopathy of the right eye have not been satisfied.  38 
U.S.C.A. §§ 1155, 11605107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.84a, Codes 
6070, 6077, 6079 (1999).  

3.  The criteria for a higher evaluation for organic brain 
syndrome have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.27, 4.130, Codes 9399-9326 (1999); § 4.132, 
Codes 9300 to 9325 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Inadequate Substantive Appeal  

Legislative authority provides that the Board may dismiss any 
appeal which fails to make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
See 38 U.S.C.A. § 7105(d).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A. 
§ 7108.  

If the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statement of the case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (1999).  

In the veteran's case, entitlement to a noncompensable 
evaluation for hearing loss and tinnitus was established in a 
January 1997 VA rating decision.  The veteran was notified of 
that determination by a letter dated in the following month 
and a statement of the case was issued in August 1997 
following the receipt of his notice of disagreement in July 
1997.  The veteran's VA Form 9, filed in November 12, 1997, 
did not refer to a hearing loss or tinnitus.  The veteran was 
informed by a March 14, 2000, letter that the issue of 
adequacy of his substantive appeal with respect to the issue 
of entitlement to higher disability ratings for hearing loss 
and tinnitus was being considered by the Board; the veteran 
and his representative were afforded a period of 60 days to 
respond.  

In the absence of an adequate substantive appeal, the Board 
does not have jurisdiction to review the appeal for claims 
for an increased rating for tinnitus and defective hearing.  
The appeal as to these matters is dismissed.  

II.  Disability Evaluations

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
radiation retinopathy of the right eye and organic brain 
syndrome.  That is, he has presented a claim that is 
plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case by a January 1997 rating decision, 
the originating agency granted entitlement to compensation 
under 38 U.S.C.A. § 1151 for radiation retinopathy of the 
right eye, assigned a 10 percent rating, hearing loss with 
tinnitus assigned a noncompensable rating, and organic brain 
syndrome assigned a 10 percent evaluation.  

As noted above, in the October 1999 VA rating decision, the 
RO increased the disability rating for organic brain syndrome 
from 10 percent to 30 percent effective March 18, 1998.  In 
addition, the RO increased the disability rating for 
radiation retinopathy of the left eye from 10 percent to 20 
percent effective June 11, 1998, and to 30 percent effective 
May 28, 1999.  

The veteran's representative has requested a remand in order 
to obtain a special psychiatric examination to determine the 
extent of such factors as anxiety, depression, impairment of 
cognitive function and fatigue, as well as to obtain the 
Global Assessment Functioning (GAF) score.  This type of 
evidence is currently available in the record.  Thus, I find 
there is no further need for an additional remand for an 
examination.  


1.  Radiation Retinopathy of the Right Eye

The veteran contends that he currently has permanent damage 
in the right eye due to radiation therapy provided by VA, and 
that he suffers from pain and blurred vision.  More recently, 
the veteran reported that he is currently legally blind.  

As a preliminary matter, I note that the severity of a 
service-connected eye disability is ascertained, for rating 
purposes, by application of the criteria set forth at 38 
C.F.R. §4.84a of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (Schedule), whereby the appropriate disability 
evaluation is deemed to be dependent on measured corrected 
visual acuity.  In the instant case, wherein service 
connection has been established for only a unilateral eye 
disability, the visual acuity of the nonservice-connected eye 
(in this case, the right eye), is considered to be normal, or 
20/20, unless visual acuity is absent in that eye.  See 38 
U.S.C.A. § 1160.  

The veteran has been rated under the provisions of 
38 C.F.R. § 4.84a, Codes 6099-6018.  When an unlisted 
disease, injury or residual condition is encountered, 
requiring a rating by analogy, the diagnostic code number 
will be "built up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "60-, used in the veteran's case 
pertains to disorders of the eye.  Originally, the RO 
determined that the veteran's service connected eye 
disability could be rated analogously to conjunctivitis under 
the provisions of 38 C.F.R. § 4.84a, Code 6018.  

This diagnostic code provides for the rating of 
conjunctivitis on the basis of its residuals.  If no 
residuals exist, a noncompensable rating is assigned.  If the 
condition is active, with objective symptoms, a 10 percent 
rating is assigned.  38 C.F.R. § 4.84a, Code 6018.  A 10 
percent rating is the highest schedular rating assigned under 
that diagnostic code.  

However, by the most recent rating decision in October 1999, 
the veteran was rated under the provisions of 
38 C.F.R. § 4.84a, Code 6077 that pertain to visual acuity.  

"[A]t the time of an initial rating 'separate ratings can be 
assigned for separate periods of time based on facts found', 
a practice known as 'staged' ratings."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board must consider 
whether the veteran is entitled to a higher rating than 10 
percent prior to June 11, 1998 and higher rating than 30 
percent currently.  Clearly, the RO's actions in the October 
1999 rating decision indicated that staged ratings are 
appropriate.  

It is also important to note that where the veteran has filed 
a notice of disagreement as to an RO decision assigning a 
particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available 
benefit does not abrogate the pending appeal; hence, no new 
jurisdiction-conferring notice of disagreement must be filed 
as to the subsequent decision.  Ab v. Brown, 6 Vet. App. 35, 
38 (1993).  

The clinical evidence of record shows that the veteran was 
found to have a visual acuity of 20/100 in the right eye in 
February 1996.  In May 1998, his vision was 20/200, 
correctable to 20/100 by pinhole.  On June 11, 1998, his 
vision was 20/200, correctable to 20/60 by pinhole.  His 
distant vision in the right eye without correction was 
limited to counting fingers in October 1997.  Corrected 
vision was 20/80.  Again, in February 1998, he was found to 
have a visual acuity of 20/100.  

In a June 1999 statement, W. D. Reynolds, M.D. stated that 
the veteran was examined on May 28, 1999, complaining of pain 
and distorted vision in the right eye.  He presented a 
history of a brain tumor for which he received radiation 
therapy.  As a consequence, the veteran developed radiation 
retinopathy that caused decreased vision.  He underwent laser 
photocoagulation in the right eye in the early 90s.  He 
complained of gradually diminishing vision with visual 
obscurations of a transient nature creating metamorphopsia 
and crooked images.  On examination, the visual acuity 
without correction was 20/400 in the right eye.  The examiner 
determined that the veteran had maculopathy as opposed to 
radiation retinopathy.  There was optic atrophy on the right 
eye and bilateral third nerve palsy.  Dr. Reynolds stated 
that the veteran was borderline legally blind from a visual 
acuity standpoint.  

The veteran was examined by VA in July 1999.  At that time 
the veteran's uncorrected vision was hand motion in the right 
eye and 20/300 in the left eye.  There was no improvement 
indicated with refractions or on pinhole examination.  Visual 
fields in the right eye showed hand motion in all quadrants 
except for the inferior temporal which could count fingers; 
but, the image was blurry.  

Where vision is 20/70 in the service-connected eye and 20/40 
or better in the other eye, a 10 percent rating is provided 
under the provisions of 38 C.F.R. § 4.84a, Code 6079.  When 
vision in the service-connected eye is 20/100 and that of the 
other eye is 20/40 or better, a 10 percent rating is 
applicable as well.  This is the nature of the veteran's 
visual defect prior to June 11, 1998.  On that date, the 
veteran showed a visual acuity of 20/200.  A 20 percent 
rating is provided for this type of disability under 
38 C.F.R. § 4.84a, Code 6077.  Finally, a June 1, 1999 
statement from Dr. Reynolds is to the effect that the 
veteran's right eye when examined on May 28, 1999, was only 
able to count fingers at three feet and that from a 
functional standpoint, he is legally blind.  Uncorrected 
vision in the right eye was determined to be 20/400, and no 
improvement was achieved with refractions.  

In addition, the veteran underwent a VA eye examination in 
July 1999.  At that time, his uncorrected vision in the right 
eye was hand motion without correction.  Pinhole examination 
showed no improvement.  Bilateral vision was estimated at 
20/400.  Severely restricted visual fields were noted as 
well.  Unilateral visions characterized by blindness in the 
service-connected eye warrants a 30 percent rating under the 
provisions of 38 C.F.R. § 4.84a, Code 6070.  

In cases in which a veteran has blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability, 
compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  
However, the veteran does not qualify for this special 
consideration, as he does not have blindness in his 
nonservice-connected left eye.  

In summary, on the basis of the evidence of record the 
veteran between the period of March 18, 1996 to June 11, 1998 
demonstrated a visual acuity of 20/100 or better in the left 
eye.  These findings are consistent with a rating of 10 
percent.  Beginning June 11, 1998, he was found to have a 
visual acuity in the right eye of 20/200.  This finding is 
consistent with the criteria for a 20 percent rating under 
38 C.F.R. § 4.84a, Code 6077.  Finally, reports of the May 
28, 1999 private medical examination and the July 1999 VA 
examination show that the veteran was functionally legally 
blind, seeing only hand motion.  In view of the forgoing, the 
preponderance of the evidence is against an evaluation higher 
than 10 percent prior to June 11, 1998, an evaluation higher 
than 20 percent prior to May 28, 1999, or a higher evaluation 
currently.  

2. Organic Brain Syndrome

The veteran contends that he has dizziness, poor balance, 
memory loss, depression and mood swings as a result of 
organic brain syndrome.  In addition, he indicates that the 
service-connected disability has an adverse affect on his 
ability to work.  

Entitlement to compensation for organic brain syndrome was 
established under 38 U.S.C.A. § 1151 in a January 1997 rating 
decision.  A rating of 10 percent was assigned effective 
March 18, 1996, under 38 C.F.R. § 4.132, Codes 9399-9326.  
See 38 C.F.R. § 4.27.  Incidentally, the prefix 93-, used in 
the veteran's case pertains to dementia and organic mental 
disorders.  

By an October 1999 rating decision the RO increased the 
disability rating for the service-connected organic brain 
syndrome from a 10 percent to a 30 percent rating from March 
18, 1996 under the provisions of 38 C.F.R. § 4.130, Code 
9326.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000) addresses the 
subject of retroactive applicability of revised a rating 
schedule criteria to increased rating claims.  In brief, the 
opinion holds that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment 
is more favorable, the Board should apply that provision to 
rate the disability for periods from and after the effective 
the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
This opinion is not dispositive in the instant case, as the 
amended version under the specific facts of the veteran's 
case are no more favorable than the older version.  

Under the criteria in effect prior to November 7, 1996, the 
general rating formula for organic mental disorders provided 
a 30 percent rating for definite impairment of social and 
industrial adaptability.  The next higher evaluation of 50 
percent required considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Codes 9300 to 
9325 (1996).  

The evaluation of 30 percent under the former rating criteria 
has been the topic of much discussion by the Court.  In Hood 
v. Brown, 4 Vet. App. 301 (1993), the Court stated that the 
term "definite" used in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. Prec. 
9-93, 59 Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  With these considerations in mind, the Board 
will address the merits of the veteran's claim.  

The veteran underwent a VA examination in February 1995 that 
revealed that he suffered from cognitive dysfunction related 
to his radiation treatment.  He was afforded an October 1995 
mental disorders examination as well.  At that time, the 
examiner found that the veteran did not demonstrate 
significant disruption in aspects of his life to suggest 
anything other than mild symptomatic problems.  Test results 
placed him in a borderline range of deficits which was 
perhaps suggestive of mild deficits, possibly associated with 
the radiation of his thalamic glioma.  A finding of mild 
impairment does not support an evaluation in excess of 30 
percent.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The September 1996 VA brain examination report shows that the 
veteran reported having depression, fatigue and a short-term 
memory loss.  With respect to his memory, the examiner noted 
that the veteran was unable to provide any examples of 
problems with his memory.  The October 1996 mental disorders 
examination report shows that the veteran had organic brain 
syndrome, as a complication of his radiation therapy.  The 
examiner noted that the veteran had a Global Assessment 
Functioning (GAF) score of 70 due to his organic brain 
syndrome.  This finding corresponds with the following 
symptoms:  some mild symptoms such as depressed mood and mild 
insomnia or some difficulty with social, occupational or 
school functioning (e.g. truancy, or theft within the 
household), but generally functioning pretty well has some 
meaningful interpersonal relationships.  See DSM-IV.  

A July 1998 note shows that the veteran had complaints of 
depression for which he was taking St. John's Wort.  The 
report of the June 1999 VA examination shows that the veteran 
had progressive problems with concentration, energy and 
sleepiness.  He was also noted to have problems memory; 
however, there is no indication these problems were more than 
slight in degree.  

The preponderance of the evidence is against a finding of a 
rating in excess of 30 percent for organic brain syndrome.  
While the veteran was observed to have a flat affect at the 
September 1996 VA brain examination, he did not demonstrate 
circumstantial, circumlocutory, or stereotyped speech.  
Instead, his speech was described as being clear and his 
language fluent.  There is no indication from the record that 
the veteran suffers from panic attacks more than once a week.  
The veteran has not shown to have any difficulty with 
understanding complex commands, or impairment of short- and 
long-term memory that would include retention of only highly 
learned material, forgetting to complete tasks.  He has not 
shown impairment of judgment.  In addition, the veteran has 
not been determined to have impaired abstract thinking, 
disturbances of motivation and mood aside from complaints of 
depression.  Also, he has not shown difficulty in 
establishing and maintaining effective work and social 
relationships.  Hence, he does not satisfy the criteria for 
the next higher schedular evaluation of 50 percent.  In view 
of the foregoing, the preponderance of the evidence is 
against the claim for a higher evaluation for organic brain 
syndrome.  The Board has also considered whether a "staged" 
rating is appropriate under Fenderson, supra, but concludes 
that the record does not support assigning different 
percentage disability ratings during the period in question.  

3.  Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The report of the October 
1996 VA examination shows that the examiner determined that 
the veteran's organic brain syndrome was not shown to result 
in significant disruption in aspects of the veteran's life.  
It is also significant to note that the veteran has not 
required any recent hospitalizations for his organic brain 
syndrome and that condition has not been shown to be 
productive of marked impairment of the veteran's industrial 
activities.  

Concerning the veteran's right eye condition, the Board notes 
that his inability to see more than hand motion could have a 
significant impact on his ability to work.  However, the 
rating of 30 percent for a unilateral visual defect itself 
recognizes the degree of impairment that the veteran is 
currently experiencing.  Again, the veteran has not shown the 
necessity for frequent hospitalizations and has not 
demonstrated marked impairment of his vocational activities.  
In view of the foregoing, there is no basis upon which to 
consider assignment of an extraschedular rating.  


ORDER

The claim of entitlement to a higher initial rating for 
hearing loss with tinnitus is dismissed.  

A higher initial rating for radiation retinopathy of the 
right eye is denied.  

A higher rating for organic brain syndrome is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

